NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 11a0784n.06

                                       Case No. 09-4243                                 FILED
                                                                                   Nov 22, 2011
                           UNITED STATES COURT OF APPEALS
                                                                             LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                           )
                                                     )
           Plaintiff-Appellee,                       )
                                                     )      ON APPEAL FROM THE
                  v.                                 )      UNITED STATES DISTRICT
                                                     )      COURT FOR THE SOUTHERN
 TIMOTHY L. LANTZ,                                   )      DISTRICT OF OHIO
                                                     )
           Defendant-Appellant.                      )
                                                     )
 _______________________________________             )


BEFORE: BATCHELDER Chief Judge; ROGERS and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Chief Judge. Timothy Lantz pled guilty to distribution of

child pornography. He now appeals several special terms of the supervised release to which he will

be subject when he completes his 15-year prison sentence in 2024, at age 72. He also appeals the

imposition of a $10,000 fine. We VACATE part of Condition 1, VACATE the $10,000 fine,

AFFIRM the rest of the sentence, and REMAND for resentencing proceedings consistent with this

opinion.

                             FACTS & PROCEDURAL HISTORY

       On June 21, 2006, an undercover FBI agent monitored an Internet Relay Chat (“IRC”)

channel where people advertised and traded child pornography. The agent found an IRC account that

made available for download a number of child pornography videos and images. The agent

downloaded 7 video files and 44 images of child pornography from that account. The FBI traced
No. 09-4243, United States v. Lantz



the files and account to Lantz. On January 19, 2007, in executing a search warrant at Lantz’s

residence in Columbus, Ohio, FBI agents recovered computer equipment containing approximately

9,000 images and 1,200 videos of child pornography. Agents also discovered evidence that Lantz

had been contacting a 15-year old boy in Michigan by the name of “Joshie,” telling the boy that he

had a crush on him and engaging in sexually explicit discussions with the boy.

        One week later, Lantz fled the country, going first to Amsterdam, then to Spain, where he

claims to have invested all of his money in a bar that failed, and finally to the Philippines. In April

2008, he contacted the American embassy to secure help getting back to the United States. He

claims that in the Philippines he had been targeted for kidnaping and ransom by a local Muslim

terrorist group known as Abu Saief. The United States government indeed assisted Lantz in

returning home, but not in the way he probably would have liked. The government revoked his

passport, took him into custody, and on July 28, 2008, transported him back to the United States, in

the process spending more than $50,000.

        The government charged Lantz with numerous offenses pertaining to child pornography. He

entered into a plea agreement in which he pled guilty to one count of transporting child pornography

and one count of failing to register as a sex offender under the Sex Offender Registration and

Notification Act (SORNA) (Lantz acknowledges that he has at least one prior conviction for an

offense that requires SORNA registration), and in return, the government dismissed the remaining

charges. The parties agreed to a sentence of 15 years’ imprisonment.

        At sentencing, the court adopted the facts set out in the PSR. According to that report, Lantz

has a substantial history of sexual deviancy. At age 16, he was arrested for engaging in sexual

                                                 -2-
No. 09-4243, United States v. Lantz



activity with a 10 year-old boy. At age 22 he was convicted and served 4.5 years in prison for sexual

contact with 4 boys, ages 9 to 10. He served 18 months in prison for forcibly restraining his 16 year-

old stepdaughter for sexual purposes. He served 34 months in prison in New Hampshire after selling

child pornography to an undercover agent. As late as 2005, as part of his post-release control for the

New Hampshire conviction, he revealed that he was still having sexual fantasies regarding children.

He also revealed to his counselor at that time a much more extensive history of sexual offenses with

minors than was previously known. Lantz raised no objection to those factual findings.

        The district court then accepted the plea agreement and imposed the 15-year sentence. The

court also imposed a life term of supervised release, including the standard conditions of release and

several special conditions, of which the following are of interest in this appeal:

        (1) The Defendant shall neither possess nor have under his control any matter that is
        pornographic or that depicts or alludes to sexual activity or depicts minors under the
        age of 18. This includes, but is not limited to, any matter obtained through access to
        any computer or any material linked to computer access or use.
        ....
        (3) The Defendant is prohibited from possessing a computer for recreational
        purposes. . . .
        ....
        (4) The Defendant shall not possess any computer equipment and shall not access the
        Internet or Intranet for recreational purposes.
        (5) The Defendant shall not possess, or use, a computer with access to any “on-line
        computer service” at any location (including employment) without the prior written
        approval of the probation department. . . .

Lantz did not object to any of these conditions, either before or after the court asked the Bostic

question.1



        1
            See United States v. Bostic, 371 F.3d 865, 872 (6th Cir. 2004).

                                                           -3-
No. 09-4243, United States v. Lantz



        The court also imposed a fine, but the procedure it followed was a bit irregular. The

Guidelines recommended a fine between $20,000 and $200,000. The PSR noted that Lantz was in

poor financial condition: he had a negative balance in a savings account, he filed for bankruptcy in

the 1980s, he owed a few debts totaling around $1,800, and he believed he had outstanding taxes.

The PSR stated that he did not appear to have the ability to pay a fine and recommended not

imposing a fine.

        When the court initially sentenced him, it stated, “The Court finds that the defendant does

not have the ability to pay a fine,” and assessed no fine. R.72 (Sentencing Tr.) at 14. After the court

announced the sentence, however, the government objected, asking for a fine of some sort. Id. at 17.

The government’s theory was that Lantz inherited a large sum of money when his mother died in

2007, and it suspected he might still have some of that money or some more might be due to him out

of the estate. Lantz argued that he was “totally indigent.” See id. at 17–22. Lantz and the court went

back and forth until the court stated, “That may be the case, Mr. Lantz, but I don’t know. But instead

of us sitting here for the rest of the afternoon guessing, we will go check it out. Okay?” Id. at

21–22. The court then imposed a $10,000 fine, advising Lantz, “You may enter an objection to that,

if you wish.” Id. at 21. Lantz entered no further objection.

                                           DISCUSSION

        On appeal, Lantz argues that several of the special conditions imposed are substantively

unreasonable, and that the court committed procedural error in imposing the fine. The government

counters that not only are the special conditions of release reasonable, any challenge is unripe, and

the court did not abuse its discretion in imposing the fine.

                                                 -4-
No. 09-4243, United States v. Lantz



I.       Special Conditions

         A.       Ripeness

         First, the government argues that any challenges to the special conditions are unripe.

Generally, “[t]his Court has held that conditions of supervised release may be ripe for appellate

review immediately following their imposition at sentence.” United States v. Lee, 502 F.3d 447,

449–50 (6th Cir. 2007). However, there are exceptions. In Lee, the sentencing court imposed

various conditions on supervised release, including “participat[ion] in a specialized sex offender

treatment program that may include use of a plethysmograph and polygraph.”2 Id. at 449. We found

that a challenge to the use of the plethysmograph was unripe because (1) the special condition stated

only that the sex-offender treatment in which the defendant would be required to participate may

include the use of such testing; and (2) it was unclear whether, because of possible technological

advances, such testing would even be in use at the time of defendant’s release in 2021. Id. at 450.

         In United States v. Massey, 349 F. App’x 64, 69–70 (6th Cir. 2009), the defendant challenged

the condition of supervised release that “may” require polygraph or plethysmograph testing, and

required him to report all electronic addresses from which he sends/receives communication. Citing

Lee, we found unripe a challenge to the polygraph or plethysmograph testing, Massey, 349 F. App’x

at 70, but we did not mention the electronic address reporting at all. Nor did we explicitly mention

the possibility of technological change as relevant to our ripeness decision.


        2
           “Penile plethysmograph testing is a procedure that involves placing a pressure-sensitive device around a
man’s penis, presenting him with an array of sexually stimulating images, and determining his level of sexual
attraction by measuring minute changes in his erectile responses.” Lee, 502 F.3d at 449 n.1 (internal quotation
marks and citation omitted).

                                                         -5-
No. 09-4243, United States v. Lantz



        The exceptions to the general rule in Lee are not applicable here. The conditions imposed

upon Lantz’s release are not mere possibilities or options. They are all mandatory. This is not an

instance, as in Lee, where the probation department was given several options as to how to carry out

the special conditions. Furthermore, while the potential for technological change may mean that the

restrictions on Lantz’s internet and computer use may prove less efficacious in 2024 than they would

be today, Lee and Massey do not stand for the extremely broad proposition that prospective changes

in technology render any current challenge to a special condition of release unripe.

        The challenged conditions are ripe for review. If changes in technology by the year 2024

render the conditions suspect, Lantz may seek to modify them at that time under 18 U.S.C. §

3583(e).

        B.       Standard of Review

        We ordinarily review for abuse of discretion a district court’s imposition of conditions of

supervised release. United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006). But because the

district court asked the Bostic question, and Lantz raised no objections, we will review only for plain

error. United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc).

        To show plain error, the appellant must show “(1) error (2) that was obvious or clear, (3) that

affected defendant’s substantial rights and (4) that affected the fairness, integrity, or public reputation

of the judicial proceedings.” Id. (citation and internal quotation marks omitted). A lack of binding

precedent on the specific issue indicates that there is no plain error. See United States v. Amos, 501

F.3d 524, 529 n.2 (6th Cir. 2007). Similarly, the existence of conflicting precedents among the



                                                   -6-
No. 09-4243, United States v. Lantz



circuits on an issue we have not decided indicates that an error is not plain. United States v. Madden,

515 F.3d 601, 608 (6th Cir. 2008).

        A district court may impose a special condition of supervised release if it meets three

requirements:

        First, the condition must be “reasonably related to” several sentencing factors. 18
        U.S.C. § 3583(d)(1). These factors are “the nature and circumstances of the offense
        and the history and characteristics of the defendant” and “the need for the sentence
        imposed . . . to afford adequate deterrence to criminal conduct; . . . to protect the
        public from further crimes of the defendant; and . . . to provide the defendant with
        needed educational or vocational training, medical care or other correctional
        treatment in the most effective manner.” 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D).
        Second, the condition must “involve[ ] no greater deprivation of liberty than is
        reasonably necessary for” several sentencing purposes. 18 U.S.C. § 3583(d)(2).
        These purposes are “to afford adequate deterrence to criminal conduct; . . . to protect
        the public from further crimes of the defendant; and . . . to provide the defendant with
        needed educational or vocational training, medical care or other correctional
        treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(B)–(D). Third, the
        condition must be “consistent with any pertinent policy statements issued by the
        Sentencing Commission.” 18 U.S.C. § 3583(d)(3).

Carter, 463 F.3d at 529–30.

        C.       Substantive Analysis of Special Conditions

                 1.       Condition 1

        Condition 1 states:

        (1) The Defendant shall neither possess nor have under his control any matter that is
        pornographic or that depicts or alludes to sexual activity or depicts minors under the
        age of 18. This includes, but is not limited to, any matter obtained through access to
        any computer or any material linked to computer access or use.

        Lantz argues that the term “pornographic” is vague and overbroad. However, he advances

only vagueness arguments in his brief. Lantz Br. at 25–29. We therefore deem his overbreadth


                                                  -7-
No. 09-4243, United States v. Lantz



argument waived. See United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006). He also argues

that the remaining restrictions in Condition 1 are overbroad and impermissibly restrictive, two

arguments that really merge into one.

        Some circuits have upheld bans on “pornography” or “pornographic materials,” rejecting

vagueness arguments. See United States v. Stults, 575 F.3d 834, 854–55 (8th Cir. 2009) (denying

vagueness argument on plain error review); United States v. Brigham, 569 F.3d 220, 232 (5th Cir.

2009) (rejecting vagueness “as applied” argument); United States v. Cabot, 325 F.3d 384, 385 (2d

Cir. 2003) (rejecting vagueness argument); see also United States v. Love, 593 F.3d 1, 14 (D.C. Cir.

2010) (upholding lifetime restriction on possession of pornographic materials on plain error review).

        Two other circuits have struck down such bans as vague. United States v. Stoterau, 524 F.3d

988, 1002–03 (9th Cir. 2008) (ban on “pornography” was too vague); United States v. Antelope, 395

F.3d 1128, 1141–42 (9th Cir. 2005) (ban on “any pornographic materials” was too vague); United

States v. Loy, 237 F.3d 251, 265 (3d Cir. 2001) (ban on “possessing all forms of pornography,

including legal adult pornography” impermissibly vague).

        This circuit has not specifically addressed whether a ban on all pornography is impermissibly

vague, and the circuits are split on the issue. It would therefore be inappropriate to find plain error

in these circumstances. See Madden, 515 F.3d at 608; Amos, 501 F.3d at 529 n.2.

        However, the ban on material that “depicts or alludes to sexual activity” is certainly overly

broad. Several circuits have struck down similarly broad language in conditions of supervised

release. United States v. Kelly, 625 F.3d 516, 521–22 (8th Cir. 2010) (struck down condition that

restricts access to any material that alludes to sexual activity); United States v. Voelker, 489 F.3d

                                                 -8-
No. 09-4243, United States v. Lantz



139, 151 (3d Cir. 2007) (lifetime ban on “sexually explicit” materials overbroad); Cabot, 325 F.3d

at 386 (government conceded that identical special condition was overbroad).

        A restriction on material that “depicts . . . sexual activity” alone might not be overly broad.

But one that bans mere allusion to sexual activity is certainly overly broad. Not only would such a

ban prohibit the defendant from reading significant parts of the Old Testament—Proverbs 7, The

Song of Solomon, and II Samuel 11 come immediately to mind—it would encompass an enormous

swath of literature, music, and other media. Indeed, Lantz arguably could not possess even a

television—which broadcasts sexual allusion in everything from afternoon soap operas through

prime time “drama”—or a radio—which subjects listeners to such things as annoyingly persistent

advertisements for “male enhancement” products.

        While there is no case on point in this circuit, such a restriction cannot survive plain error

review. Given the mass of literature and other media such a condition would encompass, the error

was clear and obvious; it affects substantial First Amendment rights to receive information, Reno

v. Am. Civil Liberties Union, 521 U.S. 844, 874 (1997), and to freely exercise religion, see Hudson

v. Palmer, 468 U.S. 517, 547 n.13 (1984) (Stevens, J., concurring in part and dissenting in part) (“A

prisoner’s possession of . . . personal property relating to religious observance, such as a Bible or a

crucifix, is surely protected by the Free Exercise Clause . . . .”); and it calls into question the fairness

of the proceedings because of the severity of the restriction. Finally, although we have little doubt

that the sentencing judge was focused on the need to restrict Lantz’s access to an appropriately

narrow class of materials, in reality, this restriction is so broad that it seems to have little to do with

any of the sentencing factors.

                                                    -9-
No. 09-4243, United States v. Lantz



        Similarly, the ban on any material that “depicts minors under the age of 18” cannot withstand

even plain error review. See United States v. Esparza, 310 F. App’x 80, 83 (9th Cir. 2009) (ban on

“any material that relates to . . . images of minors” was vague and overbroad); Cabot, 325 F.3d at

386 (government conceded that special condition identical to the one at issue here was overbroad).

The condition is not limited to pornographic depictions of minors or minors in sexual situations (and

obviously, those are illegal, anyway). It would ban a large swath of advertising for television

programs and movies, sales circulars in the Sunday paper, and even some boxes of cereal. It would

prevent Mr. Lantz from having any photographs of relatives, even fully clothed, who were minors.

Again, while there is no case on point in this circuit, the error here is plain.

                 2.       Conditions 3, 4, and 5

        The remaining special conditions all relate to the internet and computers. Because there is

some overlap between the conditions, we address them together:

        (3) The Defendant is prohibited from possessing a computer for recreational
        purposes. . . .
        ....
        (4) The Defendant shall not possess any computer equipment and shall not access the
        Internet or Intranet for recreational purposes.
        (5) The Defendant shall not possess, or use, a computer with access to any “on-line
        computer service” at any location (including employment) without the prior written
        approval of the probation department. . . .

We read Condition 4 to mean that the prepositional phrase “for recreational purposes” modifies both

the possession of computer equipment and access to the internet. Conditions 3 and 4 together ban

possession of a computer or computer equipment for recreational purposes and use of the internet




                                                   -10-
No. 09-4243, United States v. Lantz



for recreational purposes. Even the probation department cannot give Lantz permission to deviate

from these restrictions.

        Condition 5 then applies to the use of computers (not possessed by Lantz) for all purposes

and use of the internet for all non-recreational purposes. That means Lantz must get permission to

use or possess a computer with Internet access for work, in order to file taxes, to engage in online

banking, and for any other non-recreational purpose. He would not be prohibited from possessing

a computer without internet access for non-recreational purposes. And he could use a computer that

he does not possess for recreational purposes—without accessing the Internet. He could still play

Solitaire on a computer at a library or at work, for example.

        Because of the fact-specific nature of other cases imposing restrictions on computer and

internet access, and the infinite variations on such restrictions, it is difficult to find cases directly on

point. Nonetheless, the factors most relevant to tailoring the special conditions to the particular

defendant are the history and characteristics of the defendant, the conduct involved in the defendant’s

criminal conviction or convictions, and the length of supervised release.

        Lantz’s special conditions are closest to those in United States v. Demers, 634 F.3d 982 (8th

Cir. 2011) (per curiam). There, the defendant was banned from having access to an internet-

connected computer or accessing the internet from any location without first demonstrating a

“justified reason” for that access and obtaining the approval of the probation officer. Id. at 983–84.

The court upheld the restriction. Demers was a registered sex offender with a prior history of sexual

abuse and possession of child pornography. Id. at 983. Like Lantz, Demers pled guilty, although



                                                   -11-
No. 09-4243, United States v. Lantz



to possession, while Lantz pled guilty to distribution. Id. Although there are some differences

between the conditions imposed on Lantz and those imposed on Demers, they are not material.

        United States v. Phillips, 370 F. App’x 610 (6th Cir. 2010), is also similar. In that case, the

district court imposed a special condition prohibiting the defendant “from owning, using or

possessing a computer or any other internet-capable electronic device without the written permission

of his probation officer.” Id. at 620. We found that the restrictions were not overly restrictive

because they did not ban all computer and internet use and they were reasonably related to protection

of the public and rehabilitation. Id. at 621. We note, however, that Phillips’s crime of conviction

was different from Lantz’s—Phillips was sentenced for illegal sexual contact with a minor outside

of the U.S. and violated an earlier condition of supervised release from that sentence. Id. at 612.

        In Antelope, 395 F.3d at 1142, the court affirmed a supervised release condition that was

exactly the same as Condition 5 in Lantz’s case: the defendant was prohibited from “possess[ing]

or us[ing] a computer with access to any ‘on-line computer service’ at any location (including

employment) without the prior written approval of the probation department.” The defendant’s

underlying offense was possession of child pornography, and his term of supervised release was only

26 months, id. at 1131–32, and because there is little in the case about the defendant’s history (the

bulk of the defendant’s appeal concerned his claim that under the Fifth Amendment he could not be

required, as a condition of release, to reveal his prior sexual history, and the court did not discuss his

criminal history), comparison to Lantz is difficult. But inasmuch as the release condition was upheld

in Antelope, where the offense of conviction was the arguably less serious offense of possession and



                                                  -12-
No. 09-4243, United States v. Lantz



the record is silent as to criminal history, that case would argue for a finding that the restriction is

valid in Lantz’s case.

        The harshest and most sweeping ban was upheld in United States v. Brigham, 569 F.3d 220

(5th Cir. 2009). There, the court upheld a special condition mandating that “[t]he defendant shall

not possess or utilize a computer or internet connection device during the term of supervised

release.” Id. at 224; see id. at 234 (“[T]hough Brigham is correct that computers and the internet

have become significant and ordinary components of modern life as we know it, they nevertheless

still are not absolutely essential to a functional life outside of prison.”). Brigham was convicted of

one count of receipt of child pornography. Id. at 223. Other offense conduct indicates that he

actively stored and shared child pornography. Id. at 233–34. While the opinion does not set out his

criminal history, his original sentence called for 51 months in prison and 3 years of supervised

release, an indication that the criminal history was not extensive. See id. at 223. Although the

supervised release term is shorter than Lantz’s lifetime term, Brigham is the most damaging to

Lantz’s case because of the sweeping, absolute ban on all computer and internet use.

        In United States v. Miller, 594 F.3d 172, 176 (3d Cir. 2010), the court struck down a lifetime

supervised release condition that prevented Miller from using without prior written approval a

computer with internet access. Miller was convicted of possession of child pornography for having

11 images on a disk. Id. at 175. Although his criminal history category under the Guidelines was

only I, the court sentenced him to lifetime supervised release following his 30 month prison

sentence. Id. at 176. In striking down the release condition, the court explained that Miller’s case

involved only receipt and possession of child pornography, whereas other cases upholding internet

                                                 -13-
No. 09-4243, United States v. Lantz



bans involved the active solicitation of sexual contact with minors. Id. at 185–88. Accord Love, 593

F.3d at 12 (“Consensus is emerging among our sister circuits that Internet bans, while perhaps

unreasonably broad for defendants who possess or distribute child pornography, may be appropriate

for those who use the Internet to ‘initiate or facilitate the victimization of children.’”). In contrast

to Miller, Lantz had a more extensive history of sexual deviance, and there was evidence that he had

been engaging in sexually explicit discussions with at least one minor via the internet.

        In Voelker, 489 F.3d 139, the court struck down as overbroad a condition prohibiting the

defendant from “accessing any computer equipment or any ‘on-line’ computer service at any

location, including employment or education. This includes, but is not limited to, any internet

service provider, bulletin board system, or any other public or private computer network.” Id. at 143.

Voelker was convicted of possession of child pornography. The court sentenced him to 71 months

in prison followed by a lifetime of supervised release. Id. at 142. Because Voelker’s conduct was

not as severe as other cases that involved active solicitation and predatory conduct towards minors,

the court held that the lifetime absolute ban was not narrowly tailored. Id. at 144–50. But this case

can easily be distinguished from Lantz’s; Lantz had a more extensive history, he was a distributor

of child pornography, he had initiated and engaged in sexually explicit communication with a minor

over the internet, and his internet and computer restrictions were not absolute.

        Among a few of the circuits, there appears to be a consensus that internet bans are

unreasonably broad for defendants who possess or distribute child pornography, but not those who

use the internet to “initiate or facilitate the victimization of children.” See Love, 593 F.3d at 12.

Indeed, there are many cases that have struck down internet bans of various types because the

                                                 -14-
No. 09-4243, United States v. Lantz



sentencing conduct involved “only” possession of child pornography, and not something more

heinous. This circuit is not part of that “consensus,” and we will not join today. While predatory

conduct via the internet is certainly more heinous, a ban on internet access is particularly relevant

for those who distribute child pornography via the internet. It is the very medium that facilitates

such free and anonymous criminal distribution. By such distribution, the criminal also enables and

entices others to commit crimes necessary to make child pornography more available.

        In any event, Lantz is not a mere possessor or distributor. The PSR specifically noted that

at the time of the search warrant, he had begun a sexually explicit online relationship with a 15 year-

old boy via the Internet. While he was not convicted on that conduct, it is still relevant to tailoring

his sentence. See United States v. Dupes, 513 F.3d 338, 344 (2d Cir. 2008) (unrelated criminal

conduct can be grounds for imposing supervised release conditions).

        Given the varying outcomes among the circuits, it is clear that under plain error review, if

there were any error in Lantz’s case, it cannot be said to be “obvious or clear.”

        D.       Procedural Analysis of Special Conditions

        Lantz argues that the district court committed procedural error with regard to all of the

special conditions imposed because the court did not adequately state in open court its reasons for

imposing those conditions.

        Lantz is correct that “[t]he [district] court, at the time of sentencing, shall state in open court

the reasons for its imposition of the particular sentence,” including any special terms of supervised

release. 18 U.S.C. § 3553(c); see United States v. Carter, 463 F.3d 526, 528–29 (6th Cir. 2006).



                                                   -15-
No. 09-4243, United States v. Lantz



But a court’s failure to explain its reasons for imposing a special condition will be considered

harmless error if the reasons are clear from the record. Carter, 463 F.3d at 529 n.2.

        At sentencing, the court gave a brief explanation of its reasons for sentencing Lantz to 180

months in prison. If this was not sufficient to also explain the special conditions of supervised

release, any error was certainly harmless, because it is obvious from the record why the court

imposed the special conditions. Lantz possessed and made available to others an extensive

collection of child pornography. He was actively engaging in sexually explicit online conversations

with a 15 year-old boy at the time the FBI executed the search warrant. Lantz has an extensive

history of sexual deviance involving minors, not limited only to child pornography. During

treatment counseling in 2005, he revealed an even more extensive history, beyond what was

contained in the PSR. Aside from the overbroad conditions noted above, the reasons for the rest of

the special conditions are abundantly clear from this record. The conditions restricting his internet

and computer use (with many exceptions) were imposed to limit Lantz’s ability to access child

pornography, distribute child pornography, and solicit minors for sexual purposes. The procedural

error, if any, was harmless.

II.     Procedural Error in Imposition of $10,000 Fine

        Lantz argues that the court committed procedural error by imposing the $10,000 fine.

Whether we review this claim of error for abuse of discretion, see United States v. Blackwell, 459

F.3d 739, 770 (6th Cir. 2006), or for plain error (because Lantz entered no further objection after the

fine was imposed, although he had objected strongly during the proceedings) is not entirely clear,

but we need not resolve the issue. Under any standard of review, we are compelled to find error.

                                                 -16-
No. 09-4243, United States v. Lantz



        As noted above in the fact section, the sequence of events leading to the imposition of the

fine was irregular. The PSR noted that Lantz probably had no assets, no income, and no ability to

pay a fine. The government never objected to these findings. The court adopted the PSR,

specifically noted that Lantz did not have the ability to pay a fine, and stated that it would impose

no fine. A few moments later, the government objected, asking that some sort of fine be imposed.3

The government argued both that (1) Lantz might still have assets from inheriting his mother’s

estate, and (2) a fine would catch part of any future income Lantz might acquire, should he find

gainful employment outside of prison.

        The government was anything but sure that Lantz actually had any assets still available from

his mother’s estate. See R.72 at 18 (“I don’t have any basis that he has any money left . . . .”); id.

(“[H]e might have spent it all while he was out of the country, but I just don’t know that to be a fact.

I just know it is not appearing in any of his account that Probation has accessed.”). The probation

department indicated Lantz did not have any assets, stating, “as of right now, there is no evidence

that he has the ability to pay a fine.” Id. at 18–19. Lantz’s attorney consistently argued that Lantz

had no money. Id. at 17 (“He is totally indigent. He doesn’t have a penny to his name, Your

Honor.”); id. at 19 (“He had some money, but he lost it when he bought a bar in Spain. . . . He was

penniless.”). The court was not even sure whether Lantz might still have income due to him from

his mother’s estate. Id. at 20 (“Well, I am not saying one way or the other whether he does or


        3
          The government’s late objection would seem to be barred in light of Federal Rule of Criminal Procedure
32(f), requiring, “W ithin 14 days after receiving the presentence report, the parties must state in writing any
objections, including objections to material information, sentencing guideline ranges, and policy statements
contained in or omitted from the report.”

                                                       -17-
No. 09-4243, United States v. Lantz



doesn’t.”). The court then imposed a $10,000 fine. Id. at 21. When Lantz persisted in his objection,

the court responded, “That may be the case, Mr. Lantz, but I don’t know. But instead of us sitting

here for the rest of the afternoon guessing, we will go check it out. Okay?” Id. at 21–22. The

district court recommended that the Probation Department investigate the status of Lantz’s mother’s

estate to see if anything was left to be paid out to Lantz. We have no information about the results

of that investigation, or even whether it took place.

        Under the Guidelines, the default is that a fine be imposed: “The court shall impose a fine

in all cases, except where the defendant establishes that he is unable to pay and is not likely to

become able to pay any fine.” U.S.S.G. § 5E1.2(a). The burden of showing that a defendant is

unable to pay a fine rests ultimately on the defendant. Id.

        When any part of the PSR is disputed, the court is required to make factual findings of

disputed sentencing factors. See Fed. R. Crim. P. 32(i)(3)(B) (stating that the court “must—for any

disputed portion of the presentence report or other controverted matter—rule on the dispute or

determine that a ruling is unnecessary either because the matter will not affect sentencing, or because

the court will not consider the matter in sentencing”). The party raising the dispute must call it to

the attention of the sentencing court to trigger the requirement under Rule 32(i)(3)(B). See United

States v. White, 492 F.3d 380, 415 (6th Cir. 2007).

        We require literal compliance with Rule 32(i)(3)(B), and we review compliance de novo.

Id. at 414–15. “[T]he court may not merely summarily adopt the factual findings in the presentence

report or simply declare that the facts are supported by a preponderance of the evidence. Rather, the

district court must affirmatively rule on a controverted matter where it could potentially impact the

                                                 -18-
No. 09-4243, United States v. Lantz



defendant’s sentence.” Id. at 415 (citations and internal quotation marks omitted). “[T]he district

court must actually find facts.” Id. at 416. The record admits of no conclusion but that the district

court did not make the requisite findings of fact.

        Lantz did not explicitly raise the Rule 32(i)(3)(B) issue at sentencing. But he did make it

clear that he believed that the facts surrounding his ability to pay a fine were in genuine dispute, and

the district court did not affirmatively rule on this material factual dispute. The government argues

that there was no error because Lantz didn’t carry his burden of proving he could not pay a fine (even

though he did submit some testimonial evidence in addition to the PSR’s findings). But whether or

not Lantz carried his burden is exactly the question that the district court had a duty to decide under

Rule 32(i)(3)(B). If Lantz did not carry his burden, the court was required to resolve the dispute by

saying so. This procedural error is particularly problematic here because of the sequence of events:

(1) the court found that Lantz did not have the ability to pay (apparently deciding that Lantz had

carried his burden under U.S.S.G. § 5E1.2(a)); (2) the government objected (for the first time, in

violation of Rule 32(f)); (3) the government suggested that Lantz might still have income from his

mother’s estate; (4) the court specifically stated that it did not know and that it would not decide at

that time, and asked the probation department to investigate further; and (5) the court nonetheless

imposed the $10,000 fine. The court thus did not resolve this disputed issue of fact, and indeed,

explicitly stated that it had not resolved the material factual dispute.

        The government seems to argue that the error was harmless because Lantz has not advanced

any new evidence to show that he was unable to pay a fine. That argument misses the mark. At this

point, the dispute is not over the underlying determination of whether Lantz could pay the fine, but

                                                 -19-
No. 09-4243, United States v. Lantz



rather over the district court’s apparent failure to resolve the factual dispute. Lantz is not required

to submit new evidence for his argument; the court is required to decide the issue based on the

evidence before it.

        We conclude that under any standard of review, the district court failed to adequately resolve

the factual dispute as required by Rule 32(i)(3)(B).

        Lantz also argues that the district court failed to attach a written copy of its resolution of the

disputed factual issues in the PSR to be forwarded to the Probation Department as required by Rule

32(i)(3)(C). Lantz failed to allege any prejudice from this error, so Lantz’s argument must be

rejected. See United States v. Talley, 188 F.3d 510 (6th Cir. 1999) (table).

                                           CONCLUSION

        For these reasons, we VACATE the parts of Condition 1 banning possession of material

“that depicts or alludes to sexual activity” and “depicts minors under the age of 18;” VACATE the

fine; AFFIRM the remainder of the sentence; and REMAND for resentencing consistent with this

opinion. We note that Lantz remains free to challenge the conditions of his supervised release once

they are imposed under 18 U.S.C. § 3583(e).




                                                  -20-